Citation Nr: 0510084	
Decision Date: 04/07/05    Archive Date: 04/22/05

DOCKET NO.  03-30 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection of diabetes mellitus, 
claimed as secondary to herbicide exposure.  

2.  Entitlement to service connection of post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for a psychiatric 
disorder other than PTSD.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel 


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (the RO).   

Procedural History

The veteran served on active duty from July 1962 until July 
1966.  

In February 2001, the RO received the veteran's claim of 
entitlement to service connection for diabetes mellitus, 
which was  claimed as secondary to Agent Orange exposure.  In 
February 2002 the RO received the veteran's additional claims 
of entitlement to service connection of PTSD, major 
depressive disorder, atrial fibrillation, hypertension, sleep 
apnea and skin cancer.  The September 2002 rating decision 
denied the veteran's claims.  The veteran disagreed with the 
September 2002 rating decision only as to the issues of 
entitlement to service connection of diabetes, PTSD, major 
depressive disorder and hypertension.  The appeal was 
perfected only as to diabetes, PTSD and major depressive 
disorder by the timely submission of the veteran's 
substantive appeal (VA Form 9) in September 2003.

In February 2005, the veteran presented sworn testimony 
during a personal hearing which was chaired by the 
undersigned Veterans Law Judge at the RO.  A transcript of 
that hearing has been associated with the veteran's VA claims 
folder.




FINDINGS OF FACT

1.  While the veteran was assigned to the USS GRAFFIAS during 
the Vietnam War, it docked several times in the Republic of 
Vietnam.  While the veteran's ship was docked he went onshore 
in the Republic of Vietnam.  

2.  The veteran has been diagnosed with diabetes mellitus.  

3.  The veteran's claimed PTSD stressors have not been 
verified.  

4.  The competent medical evidence of record does not 
indicate that the veteran had in-service incurrence of 
depressive disorder, and no competent medical evidence links 
the veteran's currently diagnosed deptressive disorder to his 
naval service.
 

CONCLUSIONS OF LAW

1.  The conditions of the veteran's service meet the 
requirements for service or visitation in the Republic of 
Vietnam during the Vietnam War.  38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.313(a) (2004).  

2.  The veteran's diabetes mellitus is presumed to have been 
incurred as a result of the veteran's exposure to Agent 
Orange during service.  38 U.S.C.A. §§ 1110, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

3.  PTSD was not incurred in service.  38 U.S.C.A. §§1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).

4.  Major depressive disorder was not incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection of 
diabetes mellitus secondary to herbicide exposure, PTSD and 
major depressive disorder.  With respect to his diabetes 
mellitus, the veteran essentially contends that he went 
onshore into the Republic of Vietnam.  With respect to PTSD 
and major depressive disorder, the veteran contends that non-
combat stressful events caused his development of PTSD and 
major depressive disorder.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
pertinent here, the VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  
See Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The veteran was notified by the June 
2003 statement of the case of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claim, and of the particular deficiencies in the evidence 
with respect to his claim.  

More significantly, letters were sent to the veteran in July 
2001 and April 2003 which were specifically intended to 
address the requirements of the VCAA.  The July 2001 letter 
dealt only with the veteran's original claim of entitlement 
to service connection of diabetes mellitus.  Thereafter, in 
February 2002, the veteran filed additional claims, including 
claims of entitlement to service connection for PTSD and 
major depressive disorder.  The RO subsequently issued a 
second VCAA letter in April 2003 which specifically mentioned 
all three claims.  

In particular, the April 2003 letter from the RO explained in 
detail the evidence needed to substantiate a claim for 
service connection.  Crucially, the April 2003 letter 
specifically notified the veteran that evidence of in-service 
disease or injury, a current disability, and medical nexus 
between the two would be required for his service connection 
claim to be successful.  Further, the letter explained that 
in order to be presumed to have been exposed to herbicides 
the veteran would "need to provide evidence that would show 
that you were in country Vietnam."  The letter also advised 
that for PTSD the veteran would need "to provide credible 
supporting evidence that would show that claimed inservice 
stressor actually occurred".  Therefore, the April 2003 
letter, along with the June 2003 SOC, not only notified the 
veteran of the evidence already of record, but also notified 
him specifically of the additional evidence that was needed 
in his case.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the April 
2003 VCAA letter, the veteran was informed that VA would make 
reasonable efforts to get " . . . medical records, 
employment records, or records from other Federal agencies."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The RO informed the veteran in its April 2003 letter that he 
was responsible to provide the "name [and] address of the 
person or agency who has [the records and the] approximate 
time frame covered" for any additional records that the 
veteran wished to have added to his claim.  The veteran was 
also informed that he was responsible to sign a release to 
give VA the authority to request documents.  

The April 2003 letter from the RO to the veteran specifically 
notified him that VA was responsible for obtaining relevant 
records from any federal agency.  The veteran was informed 
that VA would make reasonable efforts to obtain relevant 
records not held by a federal agency.  The veteran was 
informed of the actions he was to take to ensure that the 
record was complete, to include completing consent forms and 
providing information to the RO so that all relevant evidence 
could be obtained.  [April 2003 letter, pages 1, 2, 3.]
  
Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The April 2003 letter directed the 
veteran to tell VA "about any additional information or 
evidence" that would support the claim or in the alternative 
that if the veteran did not have "any additional evidence 
that you wish us to consider please tell us so in writing".  
The Board believes that the VCAA notice provided by the RO 
complied with the requirements of 38 C.F.R. § 3.159(b) in 
that it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.

The Board finds that these documents properly notified the 
veteran and his representative of the information not 
previously provided to VA that was necessary to substantiate 
the claim, and they properly indicated which portion of that 
information and evidence was to be provided by the veteran 
and which portion VA would attempt to obtain on behalf of the 
veteran.  

The Board notes that the April 2003 letter expressly notified 
the veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  The Board additionally notes that the fact that the 
veteran's claim was adjudicated by the RO in June 2003, prior 
to the expiration of the one-year period following the April 
2003 notification of the veteran of the evidence necessary to 
substantiate his claim, does not render the notice invalid or 
inadequate.  The recently enacted Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 107, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C. §____), made effective 
from November 9, 2000, specifically addresses this issue and 
provides that nothing in paragraph (1) of 38 U.S.C.A. § 5103 
shall be construed to prohibit VA from making a decision on a 
claim before the expiration of the one-year period referred 
to in that subsection.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA for the diabetes claim in February 2001, prior to 
the initial adjudication of the claim in September 2002.  See 
Pelegrini v. Principi, 17 Vet. App 412 (2004).  The Board 
notes, however, that VCAA notice as to the two psychiatric 
claims was provided in April 2003, after the initial 
adjudication of those claims in September 2002.  However, the 
RO subsequently re-adjudicated these claims in June 2003, 
prior to their referral to the Board.  As explained above, 
the veteran was provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to the VA notice.  Therefore, there is no prejudice to the 
veteran with respect to the timing of the VCAA notice as to 
the psychiatric claims, because there has been subsequent 
readjudication of the claims by the RO.  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  

In particular, the RO obtained the veteran's service medical 
records, VA medical records and private medical records.  In 
addition, the RO requested additional evidence and stressor 
clarification from the veteran.  Based upon the veteran's 
responses regarding his in-service stressors and visitation 
in the Republic of Vietnam, the RO then contacted the United 
States Armed Services Center for Unit Records Research 
(USASCURR); a copy of the USASCURR report has been associated 
with the veteran's VA claims folder.  

The Board observes that the veteran has not been accorded a 
VA compensation and pension examination.  However, for 
reasons explained immediately below, such examination is not 
necessary.  See 38 C.F.R. § 3.159.

The outcome of these three issues hinges on matters other 
than those which are amenable to VA examination.  As will be 
explained in the Board's analysis, resolution of the matter 
of the veteran's entitlement to service connection for 
diabetes hinges upon whether he set foot in Vietnam. 
Resolution of the PTSD claim hinges upon the existence of his 
claimed stressors.  Resolution of the claim of entitlement to 
service connection for a disability other than PRSD hinges 
upon whether such disorder was present in service.  None of 
those questions can be answered via medical examination. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law.  

The Board additionally observes that general due process 
considerations have been satisfied.  The veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  The 
veteran presented sworn testimony at a Travel Board hearing 
before the undersigned Veterans Law Judge.  See 38 C.F.R. 
§ 3.103 (2004).  

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Law and Regulations

In general, service connection may be granted if the evidence 
establishes that a claimed disability was incurred in or 
aggravated by service. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2004).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence. Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  See Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

In order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999). The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a) (2004).

Law and regulations specific to individual claims on appeal 
will be set forth where appropriate below.

Factual Background

A common factual background will be presented for all three 
issues on appeal.  

The veteran's service medical records have been obtained and 
associated with his claim folder.  The records are 
pertinently negative for any indication of treatment or 
complaint of diabetes or any mental health problem.  The 
veteran's July 1966 separation examination contained no 
reference to diabetes, PTSD or depressive disorder.  

The veteran's service personnel records have also been 
obtained.  The records indicate that he was assigned to the 
USS GRAFFIAS between May 1965 and July 1966.  He was awarded 
the Vietnam Service Medal with three Oak Leaf clusters. 

Records concerning the USS GRAFFIAS for the year 1965 were 
obtained from the United States Armed Services Center for 
Unit Records Research.  The records indicated that the 
GRAFFIAS was in port at DaNang Harbor twice in November and 
December 1965 and also docked at Phu Quoc twice in November 
1965.  The records did not include records designed to show 
the individual movements of sailors on or off the USS 
GRAFFIAS.

There are no pertinent medical or other records for decades 
after service.  VAMC treatment records from August 2001 
through November 2002 have been obtained.  These records 
indicate that the veteran has been diagnosed with diabetes 
mellitus.  Mental health treatment records indicate diagnoses 
of dysthmia, major depressive episode and alcohol dependence.  

A June 2002 clinic note from a VA social worker includes the 
veteran's report of a claimed non-combat stressor, 
specifically described as witnessing the drowning of several 
civilians off the coast of Vietnam.  The social worker 
concluded that the veteran met the criteria for PTSD.  

In September 2002, the veteran submitted a response to the VA 
PTSD questionnaire.  In it, the veteran refused to describe 
his stressors, stating that he was promised confidentiality 
from his doctors.  In response to VA's request for places, 
dates and units of assignment the veteran responded, "I 
can't remember specific dates or places."

The veteran presented sworn testimony at the RO in February 
2005.  During his testimony, the veteran indicated that he 
had been ashore on several occasions in Danang for the 
purposes of securing new supplies incident to his duties with 
interior communications.  

The veteran further testified with respect to his PTSD 
stressors.  The veteran testified that while he was aboard 
the USS GRAFFIAS, he and several fellow sailors had thrown a 
heavy brass nozzle from the GRAFFIAS down onto a civilian 
ship.  He further testified that the nozzle went through the 
boat causing it to sink and the occupants on the boat 
presumably drowned.  The veteran testified that once the boat 
began to sink instead of rendering aid, he and his fellow 
soldiers ran in the other direction and alerted no one to the 
situation.  The veteran also testified as to a second claimed 
stressor, specifically that he had encountered protestors in 
Japan after staying out drinking past curfew while on shore 
leave.  



1.  Entitlement to service connection for diabetes mellitus, 
claimed as secondary to herbicide exposure.  

Relevant law and regulations

Presumptive service connection - in general

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
diabetes mellitus becomes manifest to a degree of 10 percent 
or more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service. This 
presumption is rebuttable by affirmative evidence to the 
contrary. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 
3.307, 3.309(a).

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§§ 3.307(a)(6)(iii); 3.313 (2004).  
 
The diseases which are deemed associated with herbicide 
exposure include diabetes mellitus (Type 2).  See 38 C.F.R. § 
3.309(e) (2004); see also 38 U.S.C.A. § 1116(f) (West 2002), 
as added by § 201(c) of the Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001) [which added diabetes mellitus (Type 2) to the list of 
presumptive diseases as due to herbicide exposure].  Diabetes 
mellitus shall be service connected if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 
38 C.F.R. § 3.307(d) are also satisfied.

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994).  See also 38 C.F.R. 
§ 3.303(d) (2004).

Analysis

The veteran contends that he has diabetes mellitus as a 
result of his in-service exposure to Agent Orange while in 
Vietnam during the Vietnam Era.

As discussed above, in general, in order for service 
connection to be granted three elements must be satisfied: 
(1) a current disability; (2) in-service incurrence of 
disease or injury; and (3) medical nexus. See Hickson, 12 
Vet. App. at 253.

With respect to element (1), current disability, it is 
undisputed that the veteran has been diagnosed with diabetes 
mellitus.  Element (1) is therefore satisfied.  

As for element (2), incurrence of disease or injury in 
service, the service medical records do not indicate 
diagnosis or treatment of diabetes during service or in the 
one year § 3.309(a) presumptive period after service.  The 
veteran himself does not contend that such is the case.  
Evidence of in-service incurrence of disease is therefore 
lacking.  

However, veterans who can prove service in Vietnam are 
presumed to have suffered Agent Orange exposure, which 
comprises an in-service injury.  See 38 U.S.C.A. § 1116(f).  
Thus, if the veteran served in Vietnam (to include visitation 
in the course of his military duties), he is presumed to have 
suffered an in-service injury sufficient to satisfy element 
(2). 

The central issue to this claim is whether or not the 
conditions of the veteran's service constituted service in 
the Republic of Vietnam as contemplated by the regulations 
concerning herbicide exposure.  The phrase "service in the 
Republic of Vietnam" is not clearly defined for the purposes 
of determining whether or not a veteran had service in 
Vietnam.  However, as noted above, service in the waters off 
Vietnam does not constitute service in Vietnam.  See 
VAOPGCPREC 27-97 (O.G.C. Prec. 27-97).  "Service in the 
Republic of Vietnam" requires visitation (i.e. setting foot) 
in Vietnam.  See 38 C.F.R. § 3.313(a).  The RO denied the 
veteran's claim because of perceived lack of evidence as to 
this crucial point.  

In this case, there is nothing in the official record which 
indicate that the veteran, who served in a deep water naval 
vessel, ever set foot in the Republic of Vietnam.  However, 
the records for the veteran's ship, the USS GRAFFIAS, show 
that the ship did drop anchor in Danang and Phu Quoc harbors 
on several occasions in the fall of 1965.   

The veteran has asserted that his sole contact with the 
Republic of Vietnam was by going ashore in Danang Harbor.  
The official records do not track individual movements on and 
off ship in such situations.  Thus, it is impossible to 
verify or rule out the veteran setting foot in Vietnam.  The 
official records show that the veteran's ship was in Danang 
Harbor, Vietnam, but do not show who left the ship and set 
foot on land.  The absence of a record to this effect is in 
keeping with standard operating procedure and does not 
disprove the veteran's contention that he went ashore during 
the USS GRAFFIAS's brief stays in Danang.  

The veteran has testified under oath that while the ship was 
in Danang he went ashore as directed by his Lieutenant in 
order to exchange the stock of entertainment materials aboard 
the USS GRAFFIAS with the entertainment materials of other 
ships also in the port.  The veteran asserted that 
independent verification of this is unavailable as he went 
onshore alone and, as mentioned above, the individual 
movements of sailors on and off the GRAFFIAS during those 
stays in port were not logged.  The veteran testified cannot 
remember the first name of his Lieutenant who gave him 
permission to go ashore and has obtained all of the available 
records for the USS GRAFFIAS on the day in question.  

The Court has held that VA cannot ignore a veteran's 
testimony simply because the veteran is an interested party.  
Personal interest may, however, affect the credibility of the 
evidence.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991).  The Board has therefore considered the statements 
and hearing testimony provided by the veteran.    

Although the veteran's statements that he went onshore could 
obviously be tainted by self-interest, in that the grant of 
his claim would potentially entail monetary benefits, no 
evidence of record is contrary to the veteran's contention 
that he went ashore in Danang during the fall of 1965.  It is 
undisputed that his ship was in Danang harbor on two 
occasions during that period.  There is no indication that 
the ship's personnel were not allowed to go ashore.  It is 
plausible that the veteran would have gone ashore to obtain 
new supplies incident to his duties pertaining to the 
shipboard entertainment program.  

Therefore, based on review of all the evidence of record and 
resolving all doubt in the veteran's favor, visitation in the 
Republic of Vietnam is found to have occurred. 38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2004).  Agent Orange 
exposure is thus presumed, satisfying element (2).  See 38 
C.F.R. 
§§ 3.307(a)(6)(iii) (2004).   

Thus, the veteran has been found to have visited the Republic 
of Vietnam during his Vietnam era service.  Additionally, his 
medical records indicate a diagnosis of diabetes mellitus.  
With respect to element (3), medical nexus, diabetes mellitus 
is presumed to be service connected when the veteran has had 
Agent Orange exposure.  See 38 C.F.R. § 3.309(e) (2004).  
Element (3), medical nexus, has accordingly been satisfied on 
a presumptive basis.  

All three Hickson elements are therefore met. The Board has 
determined that the evidence supports the grant of service 
connection for diabetes mellitus.



2.  Entitlement to service connection for PTSD.

Pertinent law and regulations

Service connection - PTSD

In general, service connection for PTSD requires medical 
evidence establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  See 38 C.F.R. § 3.304(f) (2004); 
Moreau v. Brown, 9 Vet. App. 389 (1996).

With regard to the third PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy." 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2004).
Service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy. See VAOPGCPREC 12-99 (October 18, 1999).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor. See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  

Analysis

The veteran essentially contends that he has PTSD stemming 
from non-combat stressors experienced during active duty.  
These will be discussed below. 

As discussed above, 38 C.F.R. 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
The record must show: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between PTSD and 
the claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. 3.304(f) (2004); Moreau, supra.  In the 
interest of clarity, the Board will discuss elements (1) and 
(3) before moving to its discussion element (2), medical 
nexus.  

In a June 2002 evaluation, PTSD was diagnosed, arguably 
satisfying element (1).  

With respect to element (3), there is no objective evidence 
to show combat participation by the veteran, and the veteran 
has not contended that he engaged in combat.  It appears that 
he served in a supply ship.  Therefore, the law requires that 
his claimed stressors be corroborated by evidence other than 
the veteran's lay testimony or the diagnosis of PTSD.  
See 38 C.F.R. § 3.304(f) and Dizoglio, supra.

In this case, the veteran has described two stressful events.  
The first is somehow being involved in the assumed drowning 
of several civilians off the coast of Vietnam and the second 
was described as being chased by protestors during shore 
leave in Japan.  

With respect to the first stressor, the veteran does not 
contend that he caused or even witnessed the drownings, nor 
can he even say with certainty whether the drownings actually 
occurred.  He has not provided information as to an 
approximate date or location for the event.  The event is not 
noted on the records of the USS GRAFFIAS which are of record.  
Additionally, the veteran has not identified or provided 
statements from the other sailors who he asserts witnessed or 
participated in the accident.  Accordingly, this stressor is 
not verified.  

With respect to the veteran's report of being chased by 
protestors in Japan, the veteran does contend that he was 
assaulted or injured.  This alleged event is also without 
independent verification, and veteran has not provided an 
approximate date for the incident in order to allow VA to 
undertake further verification.  The veteran has not provided 
a statement from a witness or any other document that could 
verify his story.  Moreover, the Board notes that the 
veteran's alleged late arrival back to the ship after the 
incident was not reported in his service personnel records.      

Therefore, as both claimed stressors are not verified, 
element (3) therefore has not been satisfied.  The claim 
therefore fails on that basis alone.  

In short, although the veteran has been diagnosed with PTSD, 
the evidence of record does not include a verified stressor.  
The benefit sought on appeal is therefore denied.  

3.  Entitlement to service connection for major depressive 
disorder.

Relevant law and regulations

The law and regulations generally pertaining to service 
connection have been set out above and will not be repeated.

Analysis

As discussed above, in order for a condition to be service-
connected there must be a current disability, an in-service 
incurrence of disease or injury and competent medical nexus 
evidence of a relationship between the two.  See Hickson, 
supra.  

With respect to current disability, the veteran's VAMC 
treatment records clearly indicate that he has been diagnosed 
with major depressive disorder.  Element (1), current 
disability, has been satisfied.  

[The Board observes in passing that the veteran has a 
significant history of alcoholism.  He does not appear to be 
contending that his should be service, connection, and indeed 
the regulations do not allow for service connection for 
alcohol abuse.  See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. 
§§ 3.1, 3.301 (2004).]

Moving to in-service incurrence of disease or injury, the 
veteran's service medical records are pertinently negative 
for any reference to treatment or diagnosis of depression or 
any other psychiatric disability.  Moreover, the veteran's 
July 1966 separation examination is wholly absent any 
reference to depression or other psychological difficulty 
during service.  The Board notes that the veteran was 
determined to be sensitive to enclosed spaces during training 
for submarine duty.  However, the April 1965 record 
pertaining to that referral contains the specific finding 
that the veteran exhibited claustrophobic tendencies without 
"true claustrophobia."  The examiner went on to conclude 
that referral for a psychiatric evaluation was not warranted.  
Accordingly, there record does not contain medical evidence 
of an in-service incurrence of the claimed disease, major 
depressive disorder.  

The Board notes that in an August 2001 VA neurology 
consultation record, the examiner noted a report by the 
veteran of depression "dating back to adolescence", 
presumably referring to a condition which pre-dated service.  
However, the veteran's induction records do not contain any 
reference to adolescent depression.  Further, the veteran 
specifically denied that he had a history of depression prior 
to service during his February 2005 sworn testimony.  See 
Hearing Transcript, page 10.  Additionally, the reference to 
adolescent onset is not contained in the veteran's other 
treatment records.  Accordingly, it appears that the August 
2001 reference to adolescent onset is in error and that there 
was no pre-existing condition that was potentially aggravated 
during service.  See 38 U.S.C.A. § 1111 [presumption of sound 
condition on enlistment].  

In short, in the absence of in-service disease or injury, 
element (2) is not met and the veteran's claim fails.

With respect to the final Hickson element, medical nexus, the 
evidence of record does not include a medical opinion linking 
the veteran's depressive disorder to his naval service.  To 
the extent that the veteran himself asserts that such a nexus 
exists, the Board notes that the veteran, as a lay person 
without medical training, is not a source of competent 
medical nexus evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992). [a lay person without medical 
training is not competent to comment on medical matters]   
Element (3), medical nexus, therefore is also not satisfied.  

In summary, two of the three criteria for establishment of 
service connection for a major depressive order have not been 
met.  The benefit sought on appeal is accordingly denied.  


ORDER

Entitlement to service connection for diabetes mellitus 
claimed as secondary to herbicide exposure is granted.  

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for depressive disorder is 
denied.  




	                        
____________________________________________
	Barry F. Bohan 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


